420 F.2d 1382
Samuel RATNER, Petitioner-Appellant,v.Robert K. WEDDLE, Jailer, Los Angeles County Jail,Respondent-Appellee.
No. 23230.
United States Court of Appeals, Ninth Circuit.
Feb. 12, 1970.

Burton C. Jacobson (argued), of Atkins & Jacobson, Beverly Hills, Cal., for appellant.
Robert Lederman (argued), Wood, Deputy Dist. Attys., Evelle J. Younger, Dist. Atty., Los Angeles County, Los Angeles, Cal., for appellee.
Before BARNES, CARTER, and WRIGHT, Circuit Judges.
PER CURIAM:


1
The case is affirmed on the opinion of Judge Gray of the district court, Ratner v. Weddle, 307 F. Supp. 471 (decided April 19, 1968).


2
The contentions of petitioner are governed by Mishkin v. State of N.Y., 383 U.S. 502, 86 S. Ct. 958, 16 L. Ed. 2d 56 (1966).